Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4 TO CREDIT AGREEMENT

This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 26, 2020, is entered into among DIGITAL MEDIA SOLUTIONS HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), DIGITAL MEDIA SOLUTIONS, LLC, a
Delaware limited liability company (the “Company”); each of the Affiliates of
the Company party hereto as borrowers (together with the Company, the
“Borrowers”); each of the Guarantors party hereto; each of the Lenders under the
Credit Agreement (as hereinafter defined), the other financial institutions
party hereto; and MONROE CAPITAL MANAGEMENT ADVISORS, LLC, a Delaware limited
liability company (“Monroe Capital”), as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”). Unless otherwise specified
herein, capitalized terms used in this Amendment shall have the meanings
ascribed to them in the Credit Agreement.

BACKGROUND

WHEREAS, the Borrowers, Holdings, the Administrative Agent, and the Lenders
party thereto are parties to that certain Credit Agreement dated as of July 3,
2018 (as amended by the Incremental Amendment to Credit Agreement, dated as of
July 1, 2019, as further amended by the Second Incremental Amendment to Credit
Agreement, dated as of November 1, 2019, as further amended by Amendment No. 3
to Credit Agreement, dated as of January 7, 2020, the “Existing Credit
Agreement”) (as amended by this Amendment and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrowers and Holdings have requested that the Administrative Agent
and the Lenders agree to amend the Credit Agreement in certain respects as more
fully described herein, and the Administrative Agent and the Lenders are willing
to do so on the terms and subject to the conditions set forth herein;

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2.    Amendments to the Credit Agreement. As of the Amendment No. 4
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

2.1    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definition in the appropriate alphabetical order therein:

“LEO Transaction” means the transactions contemplated under the Business
Combination Agreement, dated as of April 23, 2020 (as amended by Amendment No. 1
to Business Combination Agreement, dated as of July 2, 2020) and consummated on
July 15, 2020, by and among LEO Holdings Corp., Digital Media Solutions
Holdings, LLC, CEP V DMS US Blocker Company, Prism Data, LLC, CEP V-A DMS AIV
Limited Partnership, Clairvest Equity Partners V Limited Partnership, CEP V
Co-Investment Limited Partnership, Clairvest GP ManageCo Inc., and LEO Investors
Limited Partnership.



--------------------------------------------------------------------------------

2.2    Section 1.1 of the Credit Agreement is hereby amended by adding the
following new clause (b)(xviii) to the definition of “EBITDA” in appropriate
numerical order:

“(xviii) without duplication of any other amounts added back pursuant to this
definition or otherwise under this Agreement and solely to the extent reducing
Consolidated Net Income of Holdings and its Subsidiaries for such period, costs
and expenses relating to the LEO Transaction (i) on or prior to the closing of
the LEO Transaction for the items and in the amounts set forth under the column
“Expenses Paid” in the table in Annex D and not to exceed the aggregate amount
of $9,004,667 and (ii) following the closing of the LEO Transaction for the
items and in the amounts set forth under the column “Additional Exp (paid post
close)” in the table in Annex D and not to exceed in the aggregate the amount of
$1,003,454:

2.3    Section 1.1 of the Credit Agreement is hereby amended by adding the
following before “.” in the definition of “Excluded Deposit Accounts”:

“; and (iii) the account of SmarterChaos.com LLC at First Bank provided that
such account only contains proceeds of the payment protection plan loan provided
to SmarterChaos.com LLC and the aggregate amount of cash held in such account
does not exceed $750.”

2.4    The definition of “Total Debt to EBITDA Ratio” in Section 1.1 is hereby
amended by replacing “$2,000,000” wherever it appears therein with “$5,000,000”.

2.5    Annex D hereto is hereby added to the Credit Agreement as Annex D
thereto.

Section 3.    Representations and Warranties. Each Loan Party hereby represents
and warrants to Administrative Agent and each Lender that the following are true
and correct as of the Amendment No. 4 Effective Date:

3.1    Continuation of Representations and Warranties. After giving effect to
this Amendment, all representations and warranties of each Loan Party set forth
in the Credit Agreement, this Amendment and the other Loan Documents are true
and correct in all material respects with the same effect as if then made
(except to the extent such representations and warranties expressly relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date) as of the
Amendment No. 4 Effective Date;

3.2    No Existing Default. Both immediately before and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing;

3.3    Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver this Amendment, each Borrower is duly authorized to borrow monies
under the Agreement and each Loan Party is duly authorized to perform its
Obligations under each Loan Document to which it is a party. The execution,
delivery and performance by each Loan Party of this Amendment do not and will
not (a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect); (b) conflict with (i) any provision of law, (ii) the organizational
documents or governing documents of any Loan Party, or (iii) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Loan Party or any of their respective properties, or
(c) require, or result in, the creation or imposition of any Lien on any asset
of any Loan Party (other than Liens in favor of Administrative Agent created
pursuant to the Collateral Documents or permitted by Section 11.2 of the Credit
Agreement);



--------------------------------------------------------------------------------

3.4    Binding Effect. This Amendment constitutes the legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity; and

3.5    Beneficial Ownership. As of the Amendment No. 4 Effective Date, the
information included in the Beneficial Ownership Certification is true and
correct in all material respects.

Section 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent (the date of
such satisfaction being the “Amendment No. 4 Effective Date”):

4.1    Execution and Delivery. Administrative Agent has received this Amendment
duly executed by each Loan Party, Administrative Agent and each Lender.

4.2    Payment of Fees and Attorney Costs. Borrowers shall have paid to
Administrative Agent all reasonable and documented out-of-pocket costs and
expenses of Administrative Agent incurred by it in connection with the
transactions contemplated hereby (including reasonable legal costs of
Administrative Agent in connection with the preparation and negotiation of this
Amendment).

Section 5.    Reaffirmation. Each Loan Party hereby (i) expressly reaffirms and
assumes all of its obligations and liabilities to Administrative Agent and the
Lenders as set forth in the Credit Agreement, the Collateral Documents and the
other Loan Documents (in each case, as the same have been amended by this
Amendment or as otherwise amended, amended and restated, supplemented or
otherwise modified) (collectively, the “Reaffirmed Documents”) and agrees to be
bound by and abide by and operate and perform under and pursuant to and comply
fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, indemnities, grants of security
interests and covenants contained in the Reaffirmed Documents as though such
Reaffirmed Documents were being re-executed on the date hereof, except to the
extent that such terms expressly relate to an earlier date; and
(ii) acknowledges, ratifies, confirms and reaffirms without condition, all Liens
and security interests granted to Administrative Agent, for its benefit and the
benefit of Lenders, pursuant to the Reaffirmed Documents and acknowledges and
agrees that all of such Liens and security interests are intended and shall be
deemed and construed to continue to secure the Obligations under the Reaffirmed
Documents, as amended, restated, supplemented or otherwise modified and in
effect from time to time, including but not limited to, all extensions,
renewals, refinancing, amendments or modifications of any of the foregoing.



--------------------------------------------------------------------------------

Section 6.    Miscellaneous.

6.1    Effect of Amendment. Except as expressly set forth herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Administrative Agent or any Lender under the
Credit Agreement or any Loan Document, or constitute a waiver of any provision
of the Credit Agreement or any Loan Document and each Loan Party hereby fully
ratifies and affirms each Loan Document to which it is a party.

6.2    Entire Agreement. This Amendment embodies the entire agreement and
understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof.

6.3    References. Any reference to the Credit Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise require. Reference in any of
this Amendment, the Credit Agreement or any other Loan Document to the Credit
Agreement shall be a reference to the Credit Agreement as amended hereby and as
further amended, modified, restated, supplemented or extended from time to time.

6.4    Ratification of Liability; Acknowledgment of Rights; Release of Claims.
Each Loan Party hereby ratifies and confirms its liabilities, obligations and
agreements under the Credit Agreement and the other Loan Documents, and the
Liens granted or purported to be granted and perfected thereby, and acknowledges
that: (i) it has no defenses, claims or set-offs to the enforcement by
Administrative Agent and/or Lender of such liabilities, obligations and
agreements through and as of the date hereof; (ii) Administrative Agent and each
Lender has fully performed all undertakings owed to the Loan Parties through and
as of the date hereof; and (iii) except as otherwise expressly set forth herein,
neither Administrative Agent nor any Lender waives, diminishes or limits any
term or condition contained in the Credit Agreement or in any of the other Loan
Documents.

6.5    Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.



--------------------------------------------------------------------------------

6.6    FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AMENDMENT, SHALL BE BROUGHT
AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED
THAT NOTHING IN THIS AMENDMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER APPROPRIATE JURISDICTION. EACH LOAN PARTY, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. ADMINISTRATIVE AGENT, EACH LENDER AND EACH LOAN PARTY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH
LOAN PARTY, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

6.7    WAIVER OF JURY TRIAL. EACH LOAN PARTY, ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AMENDMENT AND ANY INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

6.8    Severability. Whenever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment is held to be prohibited by or invalid
under applicable law in any jurisdiction, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating any
other provision of this Amendment.

6.9    Headings. Article, section and subsection headings in this Amendment are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose.

6.10    Counterparts. This Amendment may be executed in any number of
counterparts and by either party hereto on separate counterparts, each of which,
when so executed and delivered, shall be an original, but all such counterparts
shall together constitute one and the same instrument. Receipt by telecopy or
other electronic means, including .pdf of any executed signature page to this
Amendment shall constitute effective delivery of such signature page.

[signature page follows]



--------------------------------------------------------------------------------

The parties hereto have caused this Amendment to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

DIGITAL MEDIA SOLUTIONS HOLDINGS, LLC, as Holdings By:  

/s/ Joseph Marinucci

Name:   Joseph Marinucci Title:   Chief Executive Officer DIGITAL MEDIA
SOLUTIONS, LLC, as a Borrower By:  

/s/ Joseph Marinucci

Name:   Joseph Marinucci Title:   Chief Executive Officer FORTE MEDIA SOLUTIONS,
LLC, PURE FLOW MARKETING, LLC, SCHOOLADVISOR, LLC, BEST RATE HOLDINGS, LLC,
PROTECT.COM LLC SPARKROOM HOLDINGS, LLC CAR LOAN PAL HOLDINGS, LLC, W4 HOLDING
COMPANY DMS ENGAGE, LLC, SMARTERCHAOS.COM, LLC, DEALTAKER, LLC, SMARTDOG
MARKETING LLC, SHE IS MEDIA, LLC,
each as a Guarantor By: DIGITAL MEDIA SOLUTIONS, LLC, its sole member By:  

/s/ Joseph Marinucci

Name:   Joseph Marinucci Title:   Chief Executive Officer

 

Signature Pages to Amendment No. 4

to Credit Agreement



--------------------------------------------------------------------------------

DMS UE ACQUISITION HOLDINGS INC., as a Guarantor By:  

/s/ Joseph Marinucci

Name:   Joseph Marinucci Title:   Chief Executive Officer UE AUTHORITY, CO., as
a Guarantor By:  

/s/ Joseph Marinucci

Name:   Joseph Marinucci Title:   Chief Executive Officer

 

Signature Pages to Amendment No. 4

to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: MONROE CAPITAL MANAGEMENT ADVISORS, LLC By:  

/s/ Hunter Week

Name:   Hunter Week Title:   Assistant Vice President

 

Signature Pages to Amendment No. 4

to Credit Agreement



--------------------------------------------------------------------------------

LENDERS: MONROE CAPITAL PRIVATE CREDIT FUND III FINANCING SPV LLC, in its
capacity as a Lender By: MONROE CAPITAL PRIVATE CREDIT FUND III LP, as
Designated Manager By: MONROE CAPITAL PRIVATE CREDIT FUND III LLC, its general
partner By:  

/s/ Hunter Week

Name:   Hunter Week Title:   Assistant Vice President MONROE CAPITAL PRIVATE
CREDIT FUND III (LUX) FINANCING SPV LP, in its capacity as a Lender By: MONROE
CAPITAL PRIVATE CREDIT FUND III (LUX) FINANCING SPV GP LLC, its general partner
By: MONROE CAPITAL MANAGEMENT ADVISORS LLC, as Manager By:  

/s/ Hunter Week

Name:   Hunter Week Title:   Assistant Vice President MONROE PRIVATE CREDIT FUND
A FINANCING SPV LLC, in its capacity as a Lender By: MONROE PRIVATE CREDIT FUND
A LP, as its Designated Manager By: MONROE PRIVATE CREDIT FUND A LLC, its
general partner By:  

/s/ Hunter Week

Name:   Hunter Week Title:   Assistant Vice President

 

Signature Pages to Amendment No. 4

to Credit Agreement



--------------------------------------------------------------------------------

MONROE CAPITAL MML CLO 2016-1, LTD., in its capacity as a Lender By: MONROE
CAPITAL MANAGEMENT LLC, as its Asset Manager and Attorney-in-Fact By:  

/s/ Seth Friedman

Name:   Seth Friedman Title:   Director MONROE CAPITAL MML CLO VII, LTD., in its
capacity as a Lender By: MONROE CAPITAL ASSET MANAGEMENT LLC, as its Asset
Manager and Attorney-in-Fact By:  

/s/ Seth Friedman

Name:   Seth Friedman Title:   Director MONROE CAPITAL MML CLO VIII, LTD., in
its capacity as a Lender By: MONROE CAPITAL ASSET MANAGEMENT LLC, as Asset
Manager and Attorney-in-fact By:  

/s/ Seth Friedman

Name:   Seth Friedman Title:   Director MONROE (NP) U.S. PRIVATE DEBT FUND LP,
in its capacity as a Lender By: Monroe (NP) U.S. Private Debt Fund GP Ltd., its
general partner By:  

/s/ Hunter Week

Name:   Hunter Week Title:   Assistant Vice President

 

Signature Pages to Amendment No. 4

to Credit Agreement



--------------------------------------------------------------------------------

MONROE CAPITAL MML CLO 2017-1, LTD., in its capacity as a Lender By: MONROE
CAPITAL MANAGEMENT LLC, as Asset Manager and Attorney-in-Fact By:  

/s/ Seth Friedman

Name:   Seth Friedman Title:   Director MONROE CAPITAL MML CLO IX, LTD., in its
capacity as a Lender By: MONROE CAPITAL ASSET MANAGEMENT LLC, as Asset Manager
and Attorney-in-Fact By:  

/s/ Seth Friedman

Name:   Seth Friedman Title:   Director MONROE CAPITAL MML CLO X, LTD., in its
capacity as a Lender By: MONROE CAPITAL CLO MANAGER LLC, as Servicer and
Attorney-in-Fact By:  

/s/ Seth Friedman

Name:   Seth Friedman Title:   Director

 

Signature Pages to Amendment No. 4

to Credit Agreement



--------------------------------------------------------------------------------

ANTARES ASSETCO LP, in its capacity as a Lender By: ANTARES ASSETCO GP LLC, its
general partner By:  

/s/ Bradley Mashinter

Name:   Bradley Mashinter Title:   Duly Authorized Signatory ANTARES HOLDINGS
LP, in its capacity as a Lender By: ANTARES HOLDINGS GP INC., its general
partner By:  

/s/ Bradley Mashinter

Name:   Bradley Mashinter Title:   Duly Authorized Signatory ANTARES CLO 2017-1,
LTD., in its capacity as a Lender By: ANTARES CAPITAL ADVISERS LLC, as
collateral manager By:  

/s/ Kathleen Wright

Name:   Kathleen Wright Title:   Duly Authorized Signatory ANTARES CLO 2019-2,
LTD., in its capacity as a Lender By: ANTARES CAPITAL ADVISERS LLC, as
collateral manager By:  

/s/ Kathleen Wright

Name:   Kathleen Wright Title:   Duly Authorized Signatory

 

Signature Pages to Amendment No. 4

to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION, in its capacity as a Lender By:  

/s/ Marisa Lake

Name:   Marisa Lake Title:   Assistant Vice President



--------------------------------------------------------------------------------

REGIONS BANK, in its capacity as a Lender By:  

/s/ Bruce Rudolph

Name:   Bruce Rudolph Title:   Director

 

Signature Pages to Amendment No. 4

to Credit Agreement



--------------------------------------------------------------------------------

BancAlliance Inc., in its capacity as a Lender By Alliance Partners LLC, its
attorney-in-fact By:  

/s/ John Gray

Name:   John Gray Title:   EVP

 

Signature Pages to Amendment No. 4

to Credit Agreement